Exhibit 10.1
 
Agreement


 
Part A:
AIVtech International Group Co.
Part B:
Jinlin Guo, Yujin Zhou, Bing Liu, Kai Guo, Meicui Liu
 
Guo Jin Tong Investment (HK) Limited
 
Green Grass Capital Management Limited
 
Shenzhen Top Finance Guaranty Investment Inc.



Article 1 The cash payment incurred from the acquisition of AIVtech (Hong Kong)
CO., Ltd. (“AIVtech-HK) by AIVtech International Group Co. which was originally
due on May 12, 2011, will be postponed to the due dates as set forth below:


No.
Name of Former AIVtech-HK Shareholders
Cash Payment
Original Payment Date
New Payment Date
1
Jinlin Guo
US$993,348.25
2011/5/12
2012/5/12
2
Yujin Zhou
US$315,850.00
2011/5/12
2012/5/12
3
Bing Liu
US$276,368.75
2011/5/12
2012/5/12
4
Kai Guo
US$276,368.75
2011/5/12
2012/5/12
5
Meicui Liu
US$315,850.00
2011/5/12
2012/5/12
6
Guo Jin Tong Investment (HK) Limited
US$315,850.00
2011/5/12
2012/5/12
7
Green Grass Capital Management Limited
US$664,864.25
2011/5/12
2012/5/12
8
Shenzhen Top Finance Guaranty Investment Inc
US$789,625.00
2011/5/12
2012/5/12
Total
US$3,948,125.00
   

 
 
Article 2 Both parties acknowledge and agree that the party can avoid to
undertake the economical responsibility if the party who cannot implement the
agreement provides the notary department proof documents due to wars, serious
natural disasters and some other human irresistible events that agreed by both
parties which cause the agreement unimplemented.


Article 3 The disputes caused by the implementation of this agreement shall be
resolved through negotiated settlement and mediation. If the parties cannot
reach agreement through settlement or mediation, then either party can submit
the disputes to arbitration commission for arbitration or file lawsuit with the
court in accordance with the laws.


Article 4 The agreement is in duplicate with the equivalent legal effect. The
agreement comes into force if both parties sign and make seal.
 
Part A:
AIVtech International Group Co. (signed by Jinlin Guo and sealed)
   
Part  B:
Jinlin Guo (signed)
 
Yujin Zhou (signed)
 
Bing Liu (signed)
 
Kai Guo (signed)
 
Meicui Liu (signed)
 
Guo Jin Tong Investment (HK) Limited (signed by Lanbing Ding)
 
Green Grass Capital Management Limited (signed by Zheshui Ma)
 
Shenzhen Top Finance Guaranty Investment Inc. (signed by Rui Wang)


 